Mr. Justice Smith delivered the opinion of the court. 2. Municipal cobpobations, § 147*—where laches precludes mandamus for officer’s reinstatement. Where a petitioner had been advised that a leave of absence could not be granted for a period longer than thirty days at a time from his position as an officer in the fire department of the City of Chicago and a period of over fifteen months elapsed between the time of his removal and the day of his filing a petition for a writ of mandamus for reinstatement, and no excuses or justification for his long absence from duty or for his ignorance that his leave of absence had not been extended were shown, held that the writ was properly denied because of the unreasonable delay of the petitioner in presenting his petition for the writ. 3. Municipal cobpobations, § 147*—laches as har to proceedings for reinstatement. Where a petitioner had a position as a driver in the fire department and upon his application for leave of absence for a year he was told that a leave could not be granted for a greater period than thirty days, but that an extension would be given at the end of that time, and he made application for an extension of his leave of absence but received no notice of the granting of the same and did not make any inquiries as to whether the extension had been actually made, and also did not concern himself in any way about the visit of an officer of the department to his residence in' another State for the purpose of investigating his absence from duty, and upon whose request he claimed to have surrendered all his insignia of his position, held, if the petitioner did not intend to resign, he was clearly guilty of such laches in neglecting to keep himself informed as to his status such as to preclude him from the right to a writ of mandamus for reinstatement. 4. Officebs, § 24*-—resignation 6y implication. A resignation of a public office by implication may take place by an abandonment of official duty without leave of absence or without good cause shown. 5. Officebs, § 24*—sufficiency of parol resignation. A resignation of a public office may be made by parol, no written resignation being necessary. 6. Officebs, § 24*—effect of nonuser or neglect to effect vacation of position. The intention to resign or abandon a public office may be inferred from the conduct of the officer if that conduct takes the shape of nonuser or neglect of duty so as to amount in itself to an actual vacation, the same constituting a sufficient abandonment or resignation of the office without express renunciation. 7. Wobds and phrases,—resignation of office. The resignation of an office is the act of giving it up and is synonymous with surrender, relinquishment, abandonment or renunciation. 8. Oitioebs, § 24*—sufficiency of evidence to show resignation or abandonment. In a proceeding for a writ of mandamus for reinstatement as an officer in the fire department of the City of Chicago, evidence held sufficient to justify the judgment of the trial court in denying the writ of mandamus upon the ground that the petitioner had resigned or abandoned his position.